BERRY, Justice
(concurring specially):
As I view the matter, the State Election Board has stayed the decision of the Secretary of State approving the recognition of the American Party. No application for stay of the effectiveness of the approval was sought. Subsequently the State Election Board sua sponte stayed the decision of the Secretary of State.
Generally a stay in a proceeding is granted by a tribunal in which the action is pending. The parties in their briefs have cited no authorities, nor are any found, which persuades me to believe the Election Board had authority to stay the effectiveness of the decision of the Secretary of State by refusal to act.
*296Being aware the decision is not final, in my view does not render it without effect. This is not to say the effectiveness could not have been stayed, but merely that in this instance it was not properly stayed.
The respondents herein have an adequate remedy by the appeal which now has been lodged. Justice in this instance is better served by disposing of the issues on the merits rather than by denying applicants the relief in this special proceeding; for the denial thereof would render moot the prayer of the applicants relative to validity of their purported party, without this court being permitted to examine the merits of the matter.
For these reasons I concur specially.